          Case 1:20-cr-00510-WHP Document 7 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  United States of America,

                 –v–
                                                                   20-cr-510 (WHP)
  Michael Weigand,
                                                                        ORDER
                        Defendant.



WILLIAM H PAULEY III, District Judge:

       Sentencing is scheduled in the above-captioned matter for December 18, 2020 at 2:00

p.m. A publicly-accessible audio line is available by dialing 917-933-2166, entering participant

code 409155902.


 Dated: December 11, 2020
        New York, New York
